Case: 20-40850     Document: 00515861329         Page: 1     Date Filed: 05/13/2021




              United States Court of Appeals
                   for the Fifth Circuit                            United States Court of Appeals
                                                                             Fifth Circuit

                                                                           FILED
                                                                       May 13, 2021
                                  No. 20-40850
                                Summary Calendar                      Lyle W. Cayce
                                                                           Clerk

   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Leonel Garcia,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                           USDC No. 2:18-CR-1337-1


   Before Haynes, Willett, and Ho, Circuit Judges.
   Per Curiam:*
          Leonel Garcia, federal prisoner # 70339-479, was convicted of an alien
   transportation offense and sentenced to a 36-month prison term and two
   years of supervised release. He filed a 18 U.S.C. § 3582(c)(1)(A) motion for
   a compassionate release sentence reduction, arguing that his underlying


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-40850       Document: 00515861329          Page: 2    Date Filed: 05/13/2021




                                     No. 20-40850


   medical conditions made him vulnerable to severe illness from COVID-19.
   The district court denied the motion, finding that Garcia’s release would
   present a danger to the community and that the 18 U.S.C. § 3553(a) factors
   weighed against release because Garcia had served less than half of his
   sentence and releasing him would not reflect the seriousness of his offense,
   promote respect for the law, provide just punishment, deter criminal
   conduct, or protect the public.
            Appealing the denial of his motion, Garcia argues that the district
   court clearly erred in finding that he would present a danger to the
   community if released. For this reason, he contends that the district court
   abused its discretion in denying his motion.
            We may affirm the denial of Garcia’s motion on any basis supported
   by the record. See United States v. Chacon, 742 F.3d 219, 220 (5th Cir. 2014).
   Given the nature and circumstances of Garcia’s alien transportation offense
   and that he had served less than half of his sentence, the district court did not
   abuse its discretion in determining that the § 3553(a) factors weighed against
   a compassionate release sentence reduction. See United States v. Thompson,
   984 F.3d 431, 434-35 & n.10 (5th Cir. 2021), petition for cert. filed (U.S. Mar.
   24, 2021) (20-7832); United States v. Chambliss, 948 F.3d 691, 693 (5th Cir.
   2020).
            AFFIRMED.




                                          2